 


114 HRES 93 IH: Amending the Rules of the House of Representatives to prohibit the regulations promulgated by the Speaker to carry out the rule prohibiting admission to the Hall of the House by former House officials with business before Congress from providing an exemption for admission to the Hall for ceremonial or educational functions.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 93 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Ms. Kuster (for herself, Mrs. Bustos, Mr. Cohen, Mr. Grijalva, Mr. Murphy of Florida, Mr. Ruiz, Mr. Takano, and Mr. Walz) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the regulations promulgated by the Speaker to carry out the rule prohibiting admission to the Hall of the House by former House officials with business before Congress from providing an exemption for admission to the Hall for ceremonial or educational functions. 
 
 
 
1.Short titleThis resolution may be cited as the Strengthen House Floor Integrity Resolution.  2.Prohibiting former House officials with business before Congress from admission to Hall of the House for ceremonial or educational functionsClause 4(b) of rule IV of the Rules of the House of Representatives is amended to read as follows: 
 
(b)The Speaker may promulgate regulations to carry out this rule, except that such regulations may not exempt ceremonial or educational functions from the restrictions of this clause..  